18-1584
     Rivas-Cruz v. Barr
                                                                                 BIA
                                                                          Verrillo, IJ
                                                                        A206 799 941
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of August, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   JUAN ARNOLDO RIVAS-CRUZ,
14            Petitioner,
15
16                        v.                                  18-1584
17                                                            NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Ramiro Alcazar, Meriden, CT.
24
25   FOR RESPONDENT:                      Joseph H. Hunt, Assistant Attorney
26                                        General; Leslie McKay, Senior
27                                        Litigation Counsel; Corey L.
28                                        Farrell, Attorney, Office of
 1                                  Immigration Litigation, United
 2                                  States Department of Justice,
 3                                  Washington, DC.

 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8         Petitioner Juan Arnoldo Rivas-Cruz, a native and citizen

 9   of Honduras, seeks review of an April 25, 2018 decision of

10   the   BIA   affirming   an     August       22,    2017    decision   of   an

11   Immigration Judge (“IJ”) denying his application for asylum,

12   withholding    of   removal,    and       relief   under    the   Convention

13   Against Torture (“CAT”).       In re Juan Arnoldo Rivas-Cruz, No.

14   A 206 799 941 (B.I.A. Apr. 25, 2018), aff’g No. A 206 799 941

15   (Immig. Ct. Hartford Aug. 22, 2017).               We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18         We have reviewed both the IJ’s and BIA’s decisions.                  See

19   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

20   Cir. 2006).     The applicable standards of review are well

21   established.    See 8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder,

22   741 F.3d 325, 332 (2d Cir. 2013).


                                           2
 1         Rivas-Cruz’s     argument        that   the     agency   lacked

 2   jurisdiction over his removal proceedings because his notice

 3   to appear did not include a hearing date or time is foreclosed

 4   by Banegas Gomez v. Barr, 922 F.3d 101, 110–12 (2d Cir. 2019).

 5         Because Rivas-Cruz has not challenged the denial of his

 6   CAT claim, we address only asylum and withholding of removal.

 7   For asylum and withholding of removal, “the applicant must

 8   establish that race, religion, nationality, membership in a

 9   particular social group, or political opinion was or will be

10   at least one central reason for persecuting the applicant.”

11   8 U.S.C. § 1158(b)(1)(B)(i); id. § 1231(b)(3)(A); see also

12   Matter of C-T-L-, 25 I. & N. Dec. 341, 348 (BIA 2010).            There

13   may be “more than one motive for mistreatment, as long as at

14   least one central reason for the mistreatment is on account

15   of a protected ground.”     Acharya v. Holder, 761 F.3d 289, 297

16   (2d   Cir.   2014)   (internal    quotation   marks   omitted).     An

17   applicant “must provide some evidence of [a persecutor’s

18   motives], direct or circumstantial.”          INS v. Elias-Zacarias,

19   502 U.S. 478, 483 (1992); see also Manzur v. U.S. Dep’t of

20   Homeland Sec., 494 F.3d 281, 291 (2d Cir. 2007).




                                        3
 1          Substantial evidence supports the agency’s determination

 2   that    Rivas-Cruz     failed   to   demonstrate   that   the   harm   he

 3   suffered or fears was or would be on account of his membership

 4   in his proposed particular social group of “children with

 5   parents in the United States,” even assuming that the proposed

 6   group is cognizable.        Rivas-Cruz’s testimony that the gang

 7   robbed him because they knew he had a parent in the United

 8   States was speculative.         He acknowledged that the gang only

 9   wanted money, that other people without a parent in the United

10   States were robbed, and that the gang was less likely to

11   target poor people with relatives in the United States.                And

12   as Rivas-Cruz concedes and the country conditions evidence

13   confirms, extortion and violence at the hands of gang members

14   impacts the population of Honduras beyond children who have

15   a parent in the United States.

16          This   record    provides     substantial   evidence     for    the

17   conclusion     that    Rivas-Cruz    was   targeted   because    he    was

18   thought to have money.          Harm as a result of “general crime

19   conditions” does not constitute persecution on account of a

20   protected ground.        Melgar de Torres v. Reno, 191 F.3d 307,

21   314 (2d Cir. 1999); see also Ucelo-Gomez v. Mukasey, 509 F.3d
4
 1   70, 74 (2d Cir. 2007) (“[H]arm motivated purely by wealth is

 2   not persecution.”).      This nexus determination is dispositive

 3   of both asylum and withholding of removal, so we need not

 4   reach   the   agency’s   additional   finding   that   Rivas-Cruz’s

 5   proposed particular social group was not cognizable.        See INS

 6   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

 7   courts and agencies are not required to make findings on

 8   issues the decision of which is unnecessary to the results

 9   they reach.”).

10       For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                  FOR THE COURT:
14                                  Catherine O’Hagan Wolfe,
15                                  Clerk of Court




                                      5